Title: To James Madison from Thomas Appleton, 14 July 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 14th. July 1807.

I had the honor of addressing you on the 9th: inst. by Come. Campbell in the U: S: Ship the Constitution transmitting you at the Same time my half-yearly Statement of American Vessels which Sail’d from this port, to the 30th. of June.  A vessel Sailing this morning for N. York, affords me the opportunity of advising you that an Armistice was Sign’d at Tilsit head-quarters of the Emperor Napoleone, on the 21. June between the french & Russians, in Consequence of propositions made by the Commander of the latter.  The object of this armistice, is, for the concluding a permanent peace betwixt the two nations.  it contains in substance, that hostilities Cannot commence by either party, without previous intimation being given of one month.  The french & prussian armies will conclude a Seperate Armistice, during the four or five days necessary for the conclusion of the sd. armistice, the french Army will not Commit any hostilities against the prussian Army.  Their Majesties the Emperors of France & Russia will immediately name ministers with full powers to Negociate, Conclude & Sign a permanent peace.  Commissaries shall be nam’d for the exchange of prisoners.  The present Armistice shall be Confirm’d by the Emperor of Russia within 48 hours."  Done at Tilsit 21. June 1807.  Sign’d 
Prince De Neufchatel
Prince Labanoff De Rostow
To those who impartially view the Situation of the Russians, it will no longer be a cause of astonishment, that they should thus in Speight of their treaty with England, have sued for an Armistice, and offer terms of accomodation.  In 15 days they had lost 80,000 men, who had either fallen in the field, or were prisoners of war! and in the haste of their flight they had abandon’d all their magazines, and the greatest part of their Artillery.  their wisdom, however late it has discover’d itself, may still preserve to them the ancient integrity of the Empire.
To my apprehension the treaty will vary little from that which another month must have Compell’d the Emperor Alexander to have Sign’d in his very Capital; so no impediment could in the natural Course of human events have obstructed the progress of the Conqueror.
An offensive & defensive alliance, the re-establishment of Poland, sanctioning the Confederation of the Rhine, and to withdraw from all the Conquests they have made either in Persia or in Turkey, I have well founded reasons to beleive, have been at least tacitly understood previous to the acceding to an armistice.  I have the honor to be with the highest respect, Your Most Ob. Servant

Th: Appleton

